Dismissed and Opinion filed November 21, 2002








Dismissed and Opinion filed November 21, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00864-CV
____________
 
TERRY SOZANSKI, Appellant
 
V.
 
BONNIE J. BRAUN, TRUSTEE FOR THAT CERTAIN TRUST AND
DEBRA J. CATLETT, Appellees
 

 
On
Appeal from the County Civil Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 750,415
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed November 16,
2001.  The notice of appeal was filed on
December 17, 2001.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on October 10, 2002, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  The filing fee has not been
paid, and appellant has not responded to the Court=s order of October 10, 2002.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).